Citation Nr: 9903856	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-48 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
subtotal gastrectomy with a marginal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to April 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to an evaluation 
in excess of 40 percent for the veteran's service-connected 
subtotal gastrectomy with a marginal ulcer.  The veteran 
timely appealed this determination to the Board.


REMAND

In his Substantive Appeal, dated in October 1996, the veteran 
requested a hearing before a Member of the Board at the local 
VA office.  He specifically also requested a hearing before a 
hearing officer at the RO.  In March 1997, the veteran 
testified before a hearing officer at the RO.  Thereafter, in 
May 1998, the veteran declined the RO's offer to again appear 
before a hearing officer at the RO.  To date, however, the 
veteran has not been afforded the opportunity to appear at 
hearing conducted before a Member of the Board.  Accordingly, 
this case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO should contact the veteran and 
schedule a personal hearing before a 
Member of the Board at the local VA 
office.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


